                                                              Case 2:21-cv-01116-JWH-MRW Document 1 Filed 02/08/21 Page 1 of 7 Page ID #:1




                                                               1 Jonah A. Grossbardt (State Bar No. 283584)
                                                                 SRIPLAW
                                                               2 1801 Century Park East
                                                                 Suite 1100
                                                               3 Los Angeles, CA 90067
                                                               4 323.364.6565 – Telephone
                                                                 561.404.4353 – Facsimile
                                                               5 jonah.grossbardt@sriplaw.com
                                                               6 Attorney for Plaintiff
                                                               7 VPR BRANDS, LP
                                                               8
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                                                            UNITED STATES DISTRICT COURT
                                                               9
                                                              10                          CENTRAL DISTRICT OF CALIFORNIA
                                                              11                                   LOS ANGELES DIVISION
                                                              12
SRIPLAW




                                                              13   VPR BRANDS, LP,                                 Case No.:
                                                              14
                                                                                         Plaintiff,                COMPLAINT FOR PATENT
                                                              15                                                   INFRINGEMENT
                                                              16   v.
                                                                                                                   Demand for Jury Trial
                                                              17   COOL CLOUDS DISTRIBUTION,
                                                              18   INC.,
                                                              19
                                                                                         Defendant.
                                                              20
                                                              21
                                                                                      COMPLAINT FOR PATENT INFRINGEMENT
                                                              22
                                                              23          Plaintiff VPR BRANDS, LP by and through its undersigned counsel, brings this
                                                              24 Complaint against Defendant COOL CLOUDS DISTRIBUTION, INC. for Patent
                                                              25 Infringement, and in support, alleges as follows:
                                                              26                                 NATURE OF THE LAWAUIT
                                                              27          1.     This action is for patent infringement arising under the patent laws of the
                                                              28 United States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting from

                                                                                                               1
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT                                              CASE NO.:
                                                              Case 2:21-cv-01116-JWH-MRW Document 1 Filed 02/08/21 Page 2 of 7 Page ID #:2




                                                               1 defendant’s unauthorized manufacture, use, sale, offer to sell and/or importation into
                                                               2 the United States for subsequent use or sale of products, methods, processes, services
                                                               3 and/or systems that infringe one or more claims of United States Patent Number
                                                               4 8,205,622 entitled “Electronic Cigarette.” Plaintiff seeks injunctive relief to prevent
                                                               5 defendant from continuing to infringe plaintiff’s patent and recovery of monetary
                                                               6 damages resulting from defendant’s past infringement of the patent.
                                                               7                                 JURISDICTION AND VENUE
                                                               8          2.     This Court has original and exclusive subject matter jurisdiction pursuant
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 to 28 U.S.C. § 1331; 28 U.S.C. § 1338; and 35 U.S.C. § 271.
                                                              10          3.     This Court has personal jurisdiction over Defendant.
                                                              11          4.     Venue is proper in this district pursuant to 28 U.S.C. § 1400(b).
                                                              12                                          THE PLAINTIFF
SRIPLAW




                                                              13          5.     Plaintiff, VPR Brands, LP (“VPR”), is a Delaware limited partnership
                                                              14 authorized to do business in Florida with a principal place of business located at 3001
                                                              15 Griffin Road, Fort Lauderdale, FL 33312.
                                                              16                                          THE DEFENDANT
                                                              17          6.     Cool Clouds Distribution, Inc. (“Cool Clouds”) is a California
                                                              18 corporation with its principal place of business at 316 E 4th Street, Suite 180, Los
                                                              19 Angeles, CA 90013, and can be served by serving its Registered Agent, Jonathan
                                                              20 Alvarado, 11731 Stoney Peak Drive, Apt. 103, San Diego, CA 92128.
                                                              21                                              FACTS
                                                              22          7.     VPR is a technology company whose assets include issued U.S. and
                                                              23 Chinese patents for atomization-related products, including technology for medical
                                                              24 marijuana oil vaporizers, dab pen and flower vaporizer products and components.
                                                              25          8.     VPR is engaged in product development for the vapor or vaping market,
                                                              26 including e-liquids, vaporizers and electronic cigarettes (also known as e-cigarettes)
                                                              27 which are devices which deliver nicotine and or cannabis and cannabidiol (CBD)
                                                              28

                                                                                                                2
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT                                              CASE NO.:
                                                              Case 2:21-cv-01116-JWH-MRW Document 1 Filed 02/08/21 Page 3 of 7 Page ID #:3




                                                               1 through atomization or vaping, and without smoke and other chemical constituents
                                                               2 typically found in traditional products.
                                                               3          9.     VPR is a vaping market leader specializing in vaporizers and accessories
                                                               4 for essential oils, cannabis concentrates and extracts (CBD), as well as electronic
                                                               5 cigarettes containing nicotine.
                                                               6          10.    VPR owns all right, title and interests in, and/or has standing to sue for
                                                               7 infringement of United States Patent Number 8,205,622 (the ‘622 Patent) entitled
                                                               8 “Electronic Cigarette.”
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9          11.    The ‘622 Patent discloses an electronic cigarette consisting of an
                                                              10 electronic inhaler and an electronic atomizer.
                                                              11          12.    The electronic inhaler contains a rechargeable or non-rechargeable power
                                                              12 source such as a battery, which supplies electric power to the electronic inhaler. In
SRIPLAW




                                                              13 addition to the power source, the inhaler also includes an electric airflow sensor to
                                                              14 detect air movement generated by a user's inhaling or puffing act. The sensor's role is
                                                              15 to collect an airflow signal that triggers the electronic cigarette to supply electric
                                                              16 power to the inhaler and atomizer connected through an electric connector.
                                                              17          13.    Inside the electronic atomizer are an electric connector, electric heating
                                                              18 wire, liquid container, and atomizer cap with an air-puffing hole. The user inhales
                                                              19 through the air puffing hole at an end of the electronic cigarette to create an air inflow,
                                                              20 which triggers the atomization process that converts a solution to a gas emulating the
                                                              21 smoking process.
                                                              22                                 THE PLAINTIFF'S PATENTS
                                                              23          14.    VPR owns all right, title and interests in, and/or has standing to sue for
                                                              24 infringement of United States Patent Number 8,205,622 (the ‘622 Patent), entitled
                                                              25 “Electronic Cigarette.” A copy of the ‘622 Patent is attached hereto as Exhibit 1.
                                                              26
                                                              27
                                                              28

                                                                                                                3
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT                                               CASE NO.:
                                                              Case 2:21-cv-01116-JWH-MRW Document 1 Filed 02/08/21 Page 4 of 7 Page ID #:4




                                                               1                                  DEFENDANT’S PRODUCTS
                                                               2          15.    Cool Clouds makes, uses, imports, offers for sale and sells one or more
                                                               3 electronic cigarette products that practice all the steps of at least one claim of the ‘622
                                                               4 Patent.
                                                               5          16.    One of Cool Clouds’s electronic cigarette products is known as PUFF
                                                               6 BAR.
                                                               7          17.    Another of Cool Clouds’s electronic cigarette products is known as
                                                               8 KADO.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9          18.    Cool Clouds’s PUFF BAR and KADO are electronic cigarettes that
                                                              10 contains a rechargeable battery that functions as a power source which supplies
                                                              11 electric power to an electronic inhaler. In addition to the power source, the inhaler also
                                                              12 includes an electric airflow sensor to detect air movement generated by a user's
SRIPLAW




                                                              13 inhaling or puffing act.
                                                              14          19.    The PUFF BAR and KADO also contain an electronic atomizer with an
                                                              15 electric connector, electric heating wire, liquid container, and atomizer cap with an
                                                              16 air-puffing hole.
                                                              17          20.    The user inhales through the air puffing hole at an end of the PUFF BAR
                                                              18 and KADO to create an air inflow, which triggers the atomization process that
                                                              19 converts a solution to a gas emulating the smoking process.
                                                              20          21.    The electronic cigarette products that Cool Clouds imports, makes, uses,
                                                              21 offers to sell and sells, including but not limited to the PUFF BAR and KADO
                                                              22 products, infringe one or more claims of the ‘622 Patent.
                                                              23          22.    At all times during which defendant imported, made, used, offered to sell
                                                              24 and sold electronic cigarette products that infringe one or more claims of the ‘622
                                                              25 Patent, defendant had knowledge of the ‘622 Patent.
                                                              26          23.    Plaintiff has been irreparably harmed by defendant’s infringement of
                                                              27 VPR’s valuable patent rights.
                                                              28

                                                                                                               4
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT                                              CASE NO.:
                                                              Case 2:21-cv-01116-JWH-MRW Document 1 Filed 02/08/21 Page 5 of 7 Page ID #:5




                                                               1          24.    Defendant’s unauthorized, infringing use of VPR’s patented electronic
                                                               2 cigarette has threatened the value of their intellectual property because defendant’s
                                                               3 conduct results in VPR’s loss of its lawful patent rights to exclude others from
                                                               4 importing, making, using, selling, offering to sell and/or importing the patented
                                                               5 inventions.
                                                               6          25.    Defendant’s disregard for VPR’s property rights similarly threatens
                                                               7 VPR’s relationships with potential licensees of this intellectual property.
                                                               8          26.    Defendant will derive a competitive advantage from using VPR’s
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 patented technology without paying compensation for such use.
                                                              10          27.    Unless and until defendant’s continued acts of infringement are enjoined,
                                                              11 VPR will suffer further irreparable harm for which there is no adequate remedy at law.
                                                              12                                          COUNT I
SRIPLAW




                                                              13                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,205,622
                                                              14          28.    VPR realleges paragraphs 1 through 27 of this Complaint, as fully and
                                                              15 completely as if set forth verbatim herein.
                                                              16          29.    Within the six years preceding the filing of this Complaint, Cool Clouds
                                                              17 has directly infringed at least one claim of U.S. Patent No. 8,205,622 by the activities
                                                              18 referred to in this Complaint in violation of 35 U.S.C. § 271(a).
                                                              19          30.    Without limiting the foregoing, Defendant has infringed at least claim 13
                                                              20 of the ‘622 Patent as described in the Claim Chart attached hereto as Exhibit 2.
                                                              21          31.    Cool Clouds’s activities alleged in this Count have been without license,
                                                              22 permission, or authorization from VPR.
                                                              23          32.    The activities of Cool Clouds as set forth in this Count have been to the
                                                              24 injury, detriment and irreparable harm to VPR.
                                                              25                                          COUNT II
                                                              26             INDIRECT INFRINGEMENT OF U.S. PATENT NO. 8,205,622
                                                              27          33.    VPR realleges paragraphs 1 through 27 of this Complaint as fully and
                                                              28 completely as if set forth herein verbatim.

                                                                                                               5
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT                                             CASE NO.:
                                                              Case 2:21-cv-01116-JWH-MRW Document 1 Filed 02/08/21 Page 6 of 7 Page ID #:6




                                                               1          34.    Within the six years preceding the filing of this Complaint, Cool Clouds
                                                               2 has indirectly infringed at least one claim of U.S. Patent No. 8,205,622, by requesting
                                                               3 and encouraging and inducing customers to purchase and use PUFF BAR and KADO
                                                               4 in violation of 35 U.S.C. § 271(b).
                                                               5          35.    Cool Clouds’s activities alleged in this Count have been without license
                                                               6 permission or authorization from VPR.
                                                               7          36.    The activities of Cool Clouds as set forth in this Count have been to the
                                                               8 injury, detriment and irreparable harm to VPR.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9                                     PRAYER FOR RELIEF
                                                              10          WHEREFORE, Plaintiff VPR Brands, LP demands judgment and relief against
                                                              11 Defendant COOL CLOUDS DISTRIBUTION, INC. and respectfully requests that the
                                                              12 Court:
SRIPLAW




                                                              13          A.     Enter a finding of infringement against Defendant under each of the
                                                              14 patents asserted in this Compliant;
                                                              15          B.     Award in favor of Plaintiff and against Defendant such damages as
                                                              16 Plaintiff may have suffered but in no event less than a reasonable royalty pursuant to
                                                              17 35 U.S.C. § 284;
                                                              18          C.     Award in favor of Plaintiff and against Defendant an enhancement of
                                                              19 damages;
                                                              20          D.     Find that this is an exceptional case;
                                                              21          E.     Enter an injunction preliminarily and permanently enjoining
                                                              22 infringement;
                                                              23          F.     Award Plaintiff its attorneys’ fees against Defendant under 35 U.S.C. §
                                                              24 285;
                                                              25          G.     Award Plaintiff its costs; against Defendant, and
                                                              26          H.     Award in favor of Plaintiff and against Defendant such other and further
                                                              27 relief as to the Court appears just and proper.
                                                              28

                                                                                                                6
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT                                             CASE NO.:
                                                              Case 2:21-cv-01116-JWH-MRW Document 1 Filed 02/08/21 Page 7 of 7 Page ID #:7




                                                               1                                          JURY DEMAND
                                                               2                 Plaintiff VPR Brands, LP hereby demands a trial by jury of all issues so
                                                               3 triable.
                                                               4 DATED: February 8, 2021                            Respectfully submitted,
                                                               5
                                                               6
                                                               7
                                                                                                            /s/ Jonah A. Grossbardt
                                                               8                                            JONAH A. GROSSBARDT
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9                                            SRIPLAW
                                                                                                            Attorney for Plaintiff VPR Brands, LP
                                                              10
                                                              11
                                                              12
SRIPLAW




                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                                7
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT                                             CASE NO.:
